UNITED STATES SECURITIES AND EXCHANGE COMMISSION WASHINGTON, D.C. 20549 Amendment No. 2 to SCHEDULE TO TENDER OFFER STATEMENT UNDER SECTION14(d)(1) OR 13(e)(1) OF THE SECURITIES EXCHANGE ACT OF 1934 INDEPENDENT BANK CORPORATION (Name of Subject Company (Issuer) and Filing Persons (Offeror)) Options to Purchase Common Shares with an Exercise Price Greater than $10.00 per Share (Title of Class of Securities) (CUSIP Number of Class of Securities (Underlying Common Shares)) Independent Bank Corporation 230 West Main Street
